DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    59
    300
    media_image1.png
    Greyscale

Status of the Claims
Claims 1, 4 – 12, 14 – 20, 23, 32, 48, 65, 78, 90 – 91 and 102 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 4 – 12, 14 – 20, 23, 32, 48, 65, 78, 90 – 91 and 102), drawn towards a crystalline form of the hydrochloric acid salt of the compound of structure (I); a composition comprising said crystalline form; a unit dose form comprising the composition of said compound of structure (I); and a method for preparing a compound of structure (I), in the reply filed on February 3, 2022 is acknowledged. The claims 108, 112 – 113, 118, 120, 122 – 124, 126, 128 and 140 – 142 drawn towards the invention of Group II have been cancelled.

Information Disclosure Statement
The information disclosure statements filed on October 29, 2020 and May 7, 2021 have been considered by the examiner.


Claim Objections
Claims 4 – 12 and 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140329807 A1 (Xu).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Xu teaches (see, page 78, right column) a hydrochloric acid salt of the compound of Example 8-31 as presented below:

    PNG
    media_image2.png
    308
    544
    media_image2.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue.
	Xu does not explicitly teach the crystalline form of the hydrochloric acid salt of said compound, as recited in the instant claim.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Xu does teach (see, paragraphs [0430] – [0431]) that the solid form of the intermediate compound of the compound Ex. 8-31 was collected and recrystallized from ethyl acetate (EA) to obtain the free base of the compound Ex. 8-31. The free base of compound Ex. 8-31 in ethyl acetate was further mixed with HCl/EA and stirred. The solid was collected, washed and dried under vacuo to obtain Ex. 8-31 (HCl) as an off-white solid. Xu teaches that the process of recrystallization is a purification method that is well-known to a person having ordinary skill in the art. Thus, it would have been within the purview of the person having ordinary skill to use the process in order to make a generic crystalline form of the hydrochloric acid salt of the prima facie obvious. 

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140329807 A1 (Xu).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Xu teaches (see, page 78, right column) a method for preparing a compound of structure (I) (compound on the right in the reaction presented below) comprising reacting the intermediate compound, 6-chloro-3-(3-(trifluoromethyl)phenyl])-imidazo[l,2-b]pyridazine (left compound in the reaction presented below), with the compound, 2-(trans-4-aminocyclohexyl)propan-2-ol (middle compound in the reaction presented below), as presented below:

    PNG
    media_image3.png
    290
    1171
    media_image3.png
    Greyscale

The intermediate compound, 6-chloro-3-(3-(trifluoromethyl)phenyl])-imidazo[l,2-b]pyridazine, was prepared by reacting the starting compound, 3-bromo-6-chloroimidazo[1,2-b]pyridazine, 3)4, a base K2CO3 and a solvent Dioxane/H2O. The compound, 2-(trans-4-aminocyclohexyl)propan-2-ol, was prepared by reacting 2-(trans-4-(dibenzylamino)-cyclohexyl)propan-2-ol with a palladium catalyst, Pd(OH)2, in methanol.
Ascertaining the differences between the prior art and the claims at issue.
	Xu does not explicitly teach the same method wherein, an alkoxide is used as the base in preparing the intermediate compound.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Xu does teach (see, page 88, left column) a method wherein, a similar starting material is prepared by cyclizing two reactants in the presence of sodium ethoxide as the base. Thus, Xu teaches that the bases, K2CO3 and sodium ethoxide, are equivalent and it would have been obvious to a person with ordinary skill in the art to substitute one base with the other to prepare the starting compound, 3-bromo-6-chloroimidazo-[1,2-b]pyridazine, prior to preparing the intermediate compound, with a reasonable expectation of success. Therefore, U.S. Patent Publication 20140329807 A1 renders the instant claim 120 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,392,392 B2 (US ‘392), as disclosed in the information disclosure statement filed on October 29, 2020, in view of Wiedmann, T., and A. . Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	At the time of issue, the US ‘392 patent was initially assigned to Tolero Pharmaceuticals, Inc. Since then, the assignee has merged with Boston Biomedical, Inc. (which is also renamed to Sumitomo Dainippon Pharma Oncology, Inc.). Thus, the US ‘392 patent has common assignee with the instant application. Please see the attached Patent Assignment Abstract of Title for further information.
	The US ‘392 patent is drawn towards (see, claims 2 and 4) a pharmaceutically acceptable salt of the compound as presented below:

    PNG
    media_image4.png
    548
    634
    media_image4.png
    Greyscale

	The US ‘392 patent does not explicitly claim a crystalline form of said hydrochloric acid salt of the compound, as claimed in the instant claim 1.
	Weidmann teaches (see, pg. 722 paragraph 1) that the use of a salt of drug products provides a higher concentration in solution than the free acid or free base. Further, salts readily undergo crystallization and the resulting material facilitates subsequent processing. Thus, the salt is often the preferred form for isolating and purifying the drug. Weidmann also teaches (see, pg. prima facie obvious.

Conclusion
Claims 1 and 102 are rejected.
Claims 4 – 12 and 14 – 18 are objected.
Claims 19 – 20, 23, 32, 48, 65, 78, 90 – 91 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sagar Patel/Examiner, Art Unit 1626                   

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626